Citation Nr: 1009280	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  09-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Veteran participated in a Travel Board 
hearing before the undersigned in November 2009.  A 
transcript is of record and has been reviewed. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Prostate cancer was not present in service and was not caused 
by in-service exposure to ionizing radiation.  


CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred in or 
aggravated by military service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2009).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in November 2007.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  
   
In the correspondence dated in November 2007, prior to the 
October 2008 rating decision, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  

Moreover, the Board finds that even if the above letter 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the October 2008 rating 
decision and the April 2009 statement of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, 
there can be no prejudice to the Veteran due to a lack of 
adequate 338 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

The Board notes that, via the November 2007 radiation 
exposure statement obtained from the Veteran, the radiation 
dose estimate from the Defense Threat Reduction Agency in 
August 2008, the referral to the Under Secretary for Health, 
and the October 2008 opinion from Compensation and Pension 
Services, VA has fully complied with the laws and regulations 
governing the development of his radiation claim.  
38 U.S.C.A. §§ 5103, 5013A; 38 C.F.R. § 3.311.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, VA Medical Center 
(VAMC) treatment records, and private treatment records, 
including records from Dr. McMullen and St. Joseph Medical 
Center.  

The Board notes that, while a nexus opinion was obtained from 
the Under Secretary for Health in accordance with 38 C.F.R. 
§ 3.311, the Veteran was not provided an examination.  The 
Board's duty to assist requires obtaining a medical 
examination in certain circumstances.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to obtain a 
medical opinion arises only if, among other things, the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but establishes that the Veteran suffered an event, injury, 
or disease in service or that certain diseases manifested 
during an applicable presumptive period.  Id.  Whether the 
Veteran suffered an event, injury, or disease in service a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  As discussed further below, the Veteran 
does not claim, nor does the record show, that prostate 
cancer was directly incurred in service.  A probative medical 
opinion was obtained from the Director of Compensation and 
Pension Service, and sufficient competent medical evidence is 
of record to decide the claim.  Accordingly, a VA examination 
was not required. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).  First, direct service connection must 
be considered by way of in-service incurrence or aggravation 
therein, including presumptive service connection for chronic 
diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Second, if a Veteran participated in service in a radiation-
risk activity (as defined by statute and regulation), and 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Third, if a Veteran was exposed in service to ionizing 
radiation, and after service, developed one of the 
specifically enumerated diseases within a period specified 
for each by law, then his claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  
38 C.F.R. § 3.311.     
 
In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Analysis

The Veteran claims that his prostate cancer was caused by his 
exposure to radiation during a six hour goodwill mission to 
Hiroshima, Japan on October 6, 1945.  The Veteran also claims 
that he took objects, specifically incense burners and a 
bayonet, that were present at ground zero home with him.  

Initially, the Board notes that service treatment records are 
negative for complaints, diagnoses, or treatment related to a 
prostate disorder.  Post-service, the first diagnosis of 
prostate cancer is not found in the record until 1995.  
Additionally, the record is negative for any medical opinion 
relating prostate cancer to military service.  Therefore, 
entitlement to service connection for prostate cancer based 
on in-service incurrence must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1946 and 
his first diagnosis of prostate cancer in 1995 to be 
compelling evidence against finding continuity.  Put another 
way, the nearly fifty year gap between the Veteran's 
discharge from active duty and the first evidence of a 
prostate disorder weighs heavily against his claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service); Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  The Board 
notes that the Veteran has not claimed that prostate cancer 
has existed since service.  

Based on the discussion above, the Board also finds that 
service connection for prostate cancer is not warranted based 
on the initial documentation of the disability after service 
because the weight of the competent and credible evidence is 
against finding a causal association or link between the 
post-service disability and an established injury, disease, 
or event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

The presumptions found at 38 C.F.R. §§ 3.307 and 3.309 also 
do not help the Veteran because prostate cancer is not listed 
therein and did not manifest within one year of separation.  

As to the second method of establishing service connection, 
the Board notes that the presumption afforded the Veteran 
under 38 C.F.R. § 3.309 only applies if the disease claimed 
is one of the following: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo- alveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary.  38 C.F.R. § 
3.309(d).  

Therefore, because prostate cancer is not a presumptive 
disease under this section, service connection cannot be 
granted under the second method of entitlement.  38 C.F.R. 
§ 3.309(d); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As to the third method of establishing service connection, 
38 C.F.R. § 3.311 provides special procedures for evidentiary 
development and adjudication of a claim when the Veteran 
either presents medical evidence of having one of the 
specifically enumerated diseases (i.e., a "radiogenic 
disease") or when he presents scientific evidence that a 
current disability is related to ionizing radiation exposure.  
38 C.F.R. § 3.311(b).  

For purposes of 38 C.F.R. § 3.311, the specifically 
enumerated diseases are as follows: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non- malignant thyroid nodular 
disease, ovarian cancer, parathyroid adenoma, tumors of the 
brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and 
any other cancer.  See 38 C.F.R. § 3.311(b)(2).

Prostate cancer is a "radiogenic disease" as defined by 
38 C.F.R. § 3.311(b)(2).  The Board notes, however, that 
38 C.F.R. § 3.311 does not create a presumption for service 
connection.  Rather, as reported above, it merely provides 
special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the 
exposure to the ionizing radiation and the current 
disability.  

As noted above, the Veteran asserts that he was exposed to 
ionizing radiation during a six hour goodwill mission to 
Hiroshima, Japan on October 6, 1945.  In a November 2007 
radiation risk activity information response, the Veteran 
stated that he was at ground zero and that the purpose of the 
trip was to see the damage of the explosion and to make a 
good impression on residents.  In a November 2008 submission, 
the Veteran stated that he found a bayonet and incense 
holders that were crusted and badly burned.  He carried these 
items in his bag, along with clothing and personal 
belongings.  He still has these objects in his home.  

The RO obtained a dose estimate from the Defense Threat 
Reduction Agency in August 2008.  His radiation dose 
estimates were: total external gamma dose of 0.004 rem; upper 
bound total external gamma dose of 0.011 rem; internal 
committed alpha dose to the prostate of less than 0.001 rem; 
upper bound committed alpha dose to the prostate of less than 
0.001 rem; internal committed beta plus gamma dose to the 
prostate of less than 0.001 rem; and upper bound committed 
beta plus gamma dose to the prostate of less than 0.001 rem. 

The RO forwarded the claims file and the estimates to 
Compensation and Pension Services for an opinion regarding 
the relationship of radiation exposure and the diagnosis of 
prostate cancer.  In an October 2008 letter, the Director of 
Compensation and Pension Services stated that, based on a 
review of the Defense Threat Reduction Agency screening 
tables by the Under Secretary's staff, all Hiroshima/Nagasaki 
cases involving prostate cancers are less than the applicable 
screening doses.  Therefore, it is unlikely that the 
Veteran's prostate cancer can be attributed to exposure to 
ionizing radiation in service.  After a review of the 
evidence in its entirety, he concluded that there is no 
reasonable possibility that the Veteran's prostate cancer 
resulted from exposure to radiation in service.  

Therefore, even though the Veteran was exposed to some level 
of ionizing radiation while on active duty, service 
connection cannot be granted pursuant to 38 C.F.R. § 3.311 
for prostate cancer because the preponderance of the 
competent evidence is against finding a nexus between any 
such exposure and the claimed disability.  

In reaching the above conclusions, the Board has not 
overlooked the statements of the Veteran, his representative, 
or his wife.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, they are not 
competent to provide medical opinion evidence as to the 
origins of the Veteran's prostate cancer because the presence 
of this disorder is not capable of lay observation.  
Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, 
these statements are not probative evidence as to the issue 
on appeal.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for prostate cancer is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


